EXECUTION COPY

INSTRUMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE, dated as of November 15,
2007 (this “Instrument”), among TOUSA, INC. (f/k/a TECHNICAL OLYMPIC USA, INC.),
a corporation duly organized and existing under the laws of Delaware, having its
principal office at 4000 Hollywood Boulevard, Suite 500 N, Hollywood, Florida
33021 (the “Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by
merger to Wells Fargo Bank Minnesota, National Association, a national banking
association organized and existing under the laws of the United States, having a
corporate trust office at 213 Court Street, Suite 703, Middletown, Connecticut
06457, solely in its capacity as resigning Trustee (the “Resigning Trustee”),
and WILMINGTON TRUST COMPANY, a banking corporation duly organized and existing
under the laws of the State of Delaware, having its corporate trust office at
1100 North Market Street, Wilmington, DE 19890, solely in its capacity as
successor Trustee (the “Successor Trustee”).

RECITALS

WHEREAS, there are currently outstanding under the Indenture dated as of
June 25, 2002, as supplemented by Supplemental Indentures dated as of July 24,
2002, March 31, 2003, July 18, 2003, July 19, 2004, August 26, 2004,
December 17, 2004, February 22, 2005, March 1, 2005, December 19, 2005,
March 26, 2006, September 19, 2006, and August 14, 2007 among the Company, the
Subsidiary Guarantors as defined therein and the Resigning Trustee (the “2002
Indenture”) $200,000,000 in aggregate principal amount of the Company’s 9%
Senior Notes due 2010 (the “9% Notes Due 2010 (2002)”) issued pursuant to the
2002 Indenture.

WHEREAS, there are currently outstanding under the Indenture dated as of
February 3, 2003, as supplemented by Supplemental Indentures dated as of
March 31, 2003, July 18, 2003, July 19, 2004, August 26, 2004, December 17,
2004, February 22, 2005, March 1, 2005, December 19, 2005, March 26, 2006,
September 19, 2006 and August 14, 2007 among the Company, the Subsidiary
Guarantors as defined therein and the Resigning Trustee (the “2003 Indenture”)
$100,000,000 in aggregate principal amount of the Company’s 9% Senior Notes due
2010 (the “9% Notes due 2010 (2003)”) issued pursuant to the 2003 Indenture.

WHEREAS, there are currently outstanding under the Indenture dated as of
April 12, 2006, as supplemented by Supplemental Indentures dated as of
September 19, 2006 and August 14, 2007 among the Company, the Subsidiary
Guarantors as defined therein and the Resigning Trustee (the “2006 Indenture”
and, together with the 2002 Indenture and the 2003 Indenture, the “Indentures”)
$250,000,000 in aggregate principal amount of the Company’s 8 1/4% Senior Notes
due 2011 (the “8 1/4% Notes” and, together with the 9% Notes Due 2010 (2002) and
the 9% Notes due 2010 (2003), the “Notes”) issued pursuant to the 2006
Indenture.

WHEREAS, the Resigning Trustee wishes to resign as Trustee, the office or agency
where the Notes may be presented for registration of transfer or exchange (the
“Registrar”), and the office or agency where the Notes may be presented for
payment (the “Paying Agent”). The Company wishes to appoint the Successor
Trustee to succeed the Resigning Trustee as Trustee, Registrar and Paying Agent
under each of the Indentures. The Successor Trustee wishes to accept appointment
as Trustee, Registrar and Paying Agent under each of the Indentures.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the receipt and sufficiency of which are hereby acknowledged, the Company, the
Resigning Trustee and the Successor Trustee agree as follows:

ARTICLE ONE
THE RESIGNING TRUSTEE

Section 101. Pursuant to Section 7.08(b) of each of the Indentures, the
Resigning Trustee hereby notifies the Company that it is hereby resigning as
Trustee, Registrar and Paying Agent effective immediately upon full execution of
this Instrument by all the parties hereto.

Section 102. The Resigning Trustee hereby represents and warrants to the
Successor Trustee that:

(a) No covenant or condition contained in any of the Indentures has been waived
by the Resigning Trustee.

(b) There is no action, suit or proceeding pending or, to the best of the
knowledge of the responsible officers of the Resigning Trustee, threatened
against the Resigning Trustee before any court or governmental authority arising
out of any action or omission by the Resigning Trustee as Trustee, Registrar, or
Paying Agent under any of the Indentures.

(c) This Instrument has been duly authorized, executed and delivered on behalf
of the Resigning Trustee.

(d) $250,000,000 aggregate principal amount of the 8 1/4% Notes is outstanding.

(e) $200,000,000 aggregate principal amount of the 9% Notes Due 2010 (2002) is
outstanding.

(f) $100,000,000 aggregate principal amount of the 9% Notes Due 2010 (2003) is
outstanding.

(g) Interest on the 8 1/4% Notes has been paid through September 30, 2007.

(h) Interest on the 9% Notes Due 2010 (2002) has been paid through June 30,
2007.

(i) Interest on the 9% Notes Due 2010 (2003) has been paid through June 30,
2007.

Section 103. The Resigning Trustee hereby assigns, transfers, delivers and
confirms to the Successor Trustee all right, title and interest of the Resigning
Trustee in and to the Trusts under the Indentures, all the rights, powers,
trusts and duties of the Resigning Trustee under each of the Indentures and all
property and money, if any, held by such Resigning Trustee under the Indentures,
with like effect as if the Successor Trustee was originally named as Trustee
under the Indentures. The Resigning Trustee shall execute and deliver such
further instruments and shall do such other things as the Successor Trustee may
reasonably require so as to more fully and certainly vest and confirm in the
Successor Trustee all the rights, powers, trusts and duties hereby assigned,
transferred, delivered and confirmed to the Successor Trustee.

Section 104 As of or promptly after the effective date hereof, the Resigning
Trustee shall deliver to the Successor Trustee the items listed on Exhibit A
annexed hereto, to the extent these items are in the possession, custody or
control of the Resigning Trustee.

Section 105. The Resigning Trustee agrees to pay or indemnify the Successor
Trustee and save the Successor Trustee harmless from and against any and all
costs, claims, liabilities, losses or damages whatsoever (including the
reasonable fees, expenses and disbursements of the Successor Trustee’s counsel
and other advisors), that the Successor Trustee suffers or incurs without
negligence or willful misconduct on its part arising out of actions or omissions
of the Resigning Trustee. The Successor Trustee will furnish to the Resigning
Trustee, promptly after receipt, all papers with respect to any action the
outcome of which would make operative the indemnity provided for in this
Section. The Successor Trustee shall notify the Resigning Trustee promptly in
writing (and, in any event, within no later than 10 business days) of any claim
for which it may seek indemnity. The Resigning Trustee shall have the option to
defend the claim and the Successor Trustee shall cooperate fully in the defense.
If the Resigning Trustee shall assume the defense, then the Resigning Trustee
shall not pay for separate counsel of the Successor Trustee. The Resigning
Trustee shall not be obligated to pay for any settlement made without its
consent.

ARTICLE TWO
THE COMPANY

Section 201. The Company hereby certifies that the Company is, and the officer
of the Company who has executed this Instrument is, duly authorized to:
(a) accept the Resigning Trustee’s resignation as Trustee, Registrar and Paying
Agent under each of the Indentures as provided in Section 101 above; (b) appoint
the Successor Trustee as Trustee, Registrar and Paying Agent under each of the
Indentures; and (c) execute and deliver such agreements and other instruments
reasonably acceptable to the Company as may be necessary or desirable to
effectuate the succession of the Successor Trustee as Trustee, Registrar and
Paying Agent under each of the Indentures.

Section 202.

(a) The Company hereby waives receipt of 30 days’ prior written notice set forth
in Section 7.08(b) of each of the Indentures.

(b) Pursuant to Section 7.08(c) of each of the Indentures, the Company hereby
appoints the Successor Trustee as Trustee, Registrar and Paying Agent under the
Indentures and confirms to the Successor Trustee all the rights, powers, trusts
and duties of the Trustee, Registrar and Paying Agent under the Indentures and
with respect to all property and money held or to be held under the Indentures,
with like effect as if the Successor Trustee was originally named as Trustee,
Registrar and Paying Agent under the Indentures. The Company shall execute and
deliver such further instruments reasonably acceptable to the Company and shall
do such other things as the Successor Trustee may reasonably require so as to
more fully and certainly vest and confirm in the Successor Trustee all the
rights, powers, trusts and duties hereby assigned, transferred, delivered and
confirmed to the Successor Trustee.

Section 203. The Company hereby represents and warrants to the Successor Trustee
and the Resigning Trustee that:

(a) No Event of Default and no other event which, after notice or lapse of time
or both, would become an Event of Default, has occurred and is continuing under
any of the Indentures.

(b) No covenant or condition contained in any of the Indentures has been waived
by the Company or by the holders of the percentage in aggregate principal amount
of the Notes required by the Indentures to effect any such waiver.

(c) Other than the Supplemental Indentures referenced in the Recitals section of
this Agreement, the Indentures have not been amended.

(d) The Indentures are in full force and effect.

(e) The Notes are validly issued securities of the Company.

(f) The Notes rank pari passu with each other in all respects.

(g) The Company is a corporation duly organized and existing under the laws of
Delaware.

(h) There is no action, suit or proceeding pending or, to the best of the
Company’s knowledge, threatened against the Company before any court or any
governmental authority arising out of any action or omission by the Company
under any of the Indentures.

(i) This Instrument has been duly authorized, executed and delivered on behalf
of the Company and constitutes its legal, valid and binding obligation.

(j) All conditions precedent applicable to the Company relating to the
appointment of the Successor Trustee as Trustee, Registrar and Paying Agent
under each of the Indentures have been complied with by the Company.

ARTICLE THREE
THE SUCCESSOR TRUSTEE

Section 301. The Successor Trustee hereby represents and warrants to the
Resigning Trustee and the Company that:

(a) The Successor Trustee is qualified and eligible under the provisions of
Section 7.10 of each of the Indentures to act as Trustee under the Indentures.

(b) This Instrument has been duly authorized, executed and delivered on behalf
of the Successor Trustee.

Section 302. Pursuant to Section 7.08(f) of each of the Indentures, the
Successor Trustee hereby accepts its appointment as Trustee, Registrar and
Paying Agent under the Indentures and shall hereby be vested with all the
rights, powers, trusts and duties of the Trustee, Registrar and Paying Agent
under the Indentures and with respect to all property and money held or to be
held under the Indentures, with like effect as if the Successor Trustee was
originally named as Trustee, Registrar and Paying Agent under the Indentures.

Section 303. Promptly after the execution and delivery of this Instrument, the
Successor Trustee, on behalf of the Company, shall cause a notice, substantially
in the form of the notices annexed hereto marked Exhibit B, to be sent to the
Holders of the Notes under each of the Indentures.

ARTICLE FOUR
MISCELLANEOUS

Section 401. Except as otherwise expressly provided or unless the context
otherwise requires, all capitalized terms used herein that are defined in the
Indentures shall have the meanings assigned to them in the Indentures.

Section 402. This Instrument and the resignation, appointment and acceptance
effected hereby shall be effective as of the close of business on the date first
above written, upon the execution and delivery hereof by each of the parties
hereto; provided, however, that the resignation of the Resigning Trustee and the
appointment of the Successor Trustee as Registrar and Paying Agent under the
Indentures shall be effective upon the latest of: (a) 10 business days after the
date first above written; (b) receipt by The Depository Trust Company (“DTC”) of
both the Resigning Trustee’s transfer agency change notice and the Successor
Trustee’s transfer agency change notice and (c) the second business day
following receipt by the Successor Trustee of the Certified Holders List.

Section 403. Notwithstanding the resignation of the Resigning Trustee effected
hereby, the Company shall remain obligated under Section 7.07 of the Indentures
to compensate, reimburse and indemnify the Resigning Trustee in connection with
its prior Trusteeship under the Indentures. Pursuant to Section 7.07 of each of
the Indentures, the Company also acknowledges and reaffirms its obligations to
the Successor Trustee set forth in Section 7.07 of each of the Indentures, which
obligations shall survive the execution hereof.

Section 404. This Instrument shall be governed by and construed in accordance
with the laws of the jurisdiction that govern the Indentures and their
construction.

Section 405. This Instrument may be executed in any number of counterparts each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

Section 406. All notices, whether faxed or mailed, will be deemed received when
sent pursuant to the following instructions:

TO THE RESIGNING TRUSTEE:

Wells Fargo Bank, National Association
Corporate Trust Services
625 Marquette Avenue
MAC N9311-110
Minneapolis, Minnesota 55479
Attention: Julie J. Becker
Tel: (612) 316-4772

Fax: (612) 667-9825

email: julie.j.becker@wellsfargo.com

TO THE SUCCESSOR TRUSTEE:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attn: Suzanne MacDonald, Corporate Trust Administration

Tel: (302) 636-6530

Fax: (302) 636-64149

email: SmacDonald@WilmingtonTrust.com

With a copy to:

Arent Fox LLP
1675 Broadway
New York, New York 10019
Attn: Andrew I. Silfen, Esq.
Tel: (212) 484-3903
Fax: (212) 484-3990
email: silfen.andrew@arentfox.com

1

TO THE COMPANY:

TOUSA, Inc.
4000 Hollywood Blvd., Ste. 500N

Hollywood, FL 33021

Attn: Treasurer

(Tel) 954-364-4000

(Fax) 954-364-4010

[Remainder of this page left intentionally blank]

2

IN WITNESS WHEREOF, the parties hereto have caused this Instrument of
Resignation, Appointment and Acceptance to be duly executed as of the day and
year first above written.

TOUSA, INC.

     
By
  /s/ Russell Devendorf
 
   
 
  Name: Russell Devendorf



    Title: Vice President, Treasurer and Secretary

WELLS FARGO BANK, NATIONAL

ASSOCIATION, solely as Resigning Trustee

     
By
  /s/ Julie J. Becker
 
   
 
  Name: Julie J. Becker
Title: Vice President



    WILMINGTON TRUST COMPANY, solely as Successor Trustee

     
By
  /s/ Suzanne J. MacDonald
 
   
 
  Name: Suzanne J. MacDonald
Title: Vice President

3

EXHIBIT A

Documents to be delivered to the Successor Trustee:

1. Executed copy of the Indentures.



2.   Representative copies of all Securities in each series of Notes issued
pursuant to the Indentures.

3. File of closing documents.



4.   Copies of the most recent of each of the SEC reports, if any, delivered by
the Company pursuant to the Indentures.



5.   A copy of the most recent Compliance Certificate, if any, delivered
pursuant to the Indentures.



6.   Certified List of Holders of the Securities as of the effective date of
this Instrument, certificate detail and all “stop transfers” and the reason for
such “stop transfers” (or, alternatively, if there are a substantial number of
registered Holders, the computer tape reflecting the identity, address, tax
identification number and detailed holdings of each such Holder).



7.   Copies of any official notices sent by the Trustee to all Holders pursuant
to the terms of the Indentures during the past twelve months.

8. Notes debt service records.

9. Trust account statements for a one-year period preceding the date of this
Instrument.

10. All unissued Notes inventory or DTC FAST held global certificates.

11. Such other documents as the Successor Trustee may reasonably require in
order to transfer the appointment to it.

4

EXHIBIT B

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
9% Senior Notes due 2010 (the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Trustee, Registrar and Paying Agent under the Indenture, dated
as of June 25, 2002 (the “Indenture”) pursuant to which your Notes were issued
and are outstanding.

The Company has appointed Wilmington Trust Company, whose corporate trust office
is located at Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, as successor Trustee, Registrar and Paying Agent under the
Indenture, which appointment has been accepted and has become effective.

WILMINGTON TRUST COMPANY, solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

5

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
9% Senior Notes due 2010 (the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Trustee, Registrar and Paying Agent under the Indenture, dated
as of February 3, 2003 (the “Indenture”) pursuant to which your Notes were
issued and are outstanding.

The Company has appointed Wilmington Trust Company, whose corporate trust office
is located at Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, as successor Trustee, Registrar and Paying Agent under the
Indenture, which appointment has been accepted and has become effective.

WILMINGTON TRUST COMPANY, solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

6

Notice to Holders of Technical Olympic USA, Inc. (n/k/a TOUSA, Inc.)
8 1/4% Senior Notes due 2011 (the “Notes”), Cusip No. ____________*

We hereby notify you of the resignations of Wells Fargo Bank, National
Association, as Trustee, Registrar and Paying Agent under the Indenture, dated
as of April 12, 2006 (the “Indenture”) pursuant to which your Notes were issued
and are outstanding.

The Company has appointed Wilmington Trust Company, whose corporate trust office
is located at Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, as successor Trustee, Registrar and Paying Agent under the
Indenture, which appointment has been accepted and has become effective.

WILMINGTON TRUST COMPANY, solely as successor Trustee

Date:      , 2007

*No representation is made as to the correctness of the cusip number either as
provided on the notes or as contained herein.

7